t c memo united_states tax_court larry j and sherilyn wadsworth petitioners v commissioner of internal revenue respondent docket no filed date lillian s wyshak for petitioners david r jojola and valerie l makarewicz for respondent memorandum opinion vasquez judge this matter is before the court on petitioners’ amended motion to dismiss for lack of jurisdiction amended motion to strike motion to shift the burden_of_proof and request that the court take judicial_notice of certain facts at the time they filed the petition petitioners resided in mckinleyville california background petitioners jointly filed federal_income_tax returns for and petitioners attached a schedule e supplemental income and loss to each return on their schedule e for petitioners reported dollar_figure of total income the only item reported on the schedule e was nonpassive_income from gold coast medical services gold coast a partnership on their schedule e for petitioners reported dollar_figure of total income as in the only item petitioners reported on their schedule e was nonpassive_income from gold coast during date petitioners prepared and filed form sec_1040x amended u s individual_income_tax_return for and on the form 1040x for petitioners reported a dollar_figure reduction in adjusted_gross_income as well as associated increases in exemptions and itemized_deductions on the form 1040x for petitioners reported a dollar_figure reduction in adjusted_gross_income as well as associated increases in exemptions and itemized_deductions petitioners attached amended schedules k-1 partner’s share of income credits deductions etc to their form sec_1040x for and the amended schedules k-1 reveal that the sole cause for the reduced income increased exemptions and increased itemized_deductions reported on petitioners’ and form sec_1040x was a reduction in petitioner larry j wadsworth’s mr wadsworth net_earnings_from_self-employment that were attributable to his distributive_share of the income or loss of gold coast in a notice_of_deficiency respondent determined increases in petitioners’ and income of dollar_figure and dollar_figure respectively as well as associated reductions in petitioners’ itemized_deductions and exemptions respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively respondent also determined sec_6662 a penalties of dollar_figure and dollar_figure for and respectively respondent attached a form 4549a income_tax examination changes to the notice_of_deficiency on the form 4549a respondent listed adjustments to itemized_deductions exemptions and sch e - inc loss-prtnrship s corps-passve non-passve for and respondent also attached a form 886-a explanations of items to the notice_of_deficiency on the form 886-a under the table for sch e - inc loss-prtnrship s corps - passve non-passve adjustments for and respondent entered your distributive_share of the partnership income or loss is adjusted as shown in the attached computation in his answer discussed below respondent asserts that the adjustments in the notice_of_deficiency relate to respondent’s determination unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure that petitioners’ amended income_tax returns failed to properly report mr wadsworth’s alleged distributive_share of the income of gold coast on date petitioners timely petitioned this court for a redetermination of the and deficiencies in their petition petitioners argued that the notice_of_deficiency was invalid because the notice_of_deficiency is vague and incomprehensible and the adjustments at issue are subject_to the partnership-level proceedings of sec_6221 through and respondent therefore lacks authority to assert a deficiency against an individual partner before the issuance of a notice of final_partnership_administrative_adjustment fpaa after receiving an extension of time to file respondent timely filed his answer to the petition on date paragraph of respondent’s answer consists of detailed allegations regarding gold coast’s income for and and mr wadsworth’s involvement in gold coast respondent alleges inter alia that mr wadsworth was a 50-percent partner in gold coast that gold coast had only two partners both of whom were individuals that gold coast operated a pharmacy that provided medical products and services to eligible beneficiaries of the california medical assistance program that the california department of health services dhs conducted an audit of gold coast’s records for the period from date through date that dhs determined that gold coast had been overpaid in the amounts of dollar_figure and dollar_figure for the year sec_2001 and sec_2002 respectively that gold coast did not transfer money or other_property to satisfy the asserted liabilities that gold coast disputed the asserted liabilities that gold coast filed amended income_tax returns claiming a return and allowance for the disputed liabilities asserted by dhs that petitioners filed amended income_tax returns for and reporting mr wadsworth’s share of the resulting gold coast loss that dhs’s original finding of overpayment was reversed by an administrative law judge in that gold coast is not entitled to claim as a deduction for and the disputed liabilities asserted by dhs and that petitioners must therefore recognize mr wadsworth’s distributive_share of gold coast income for and after receiving an extension of time to file petitioners timely filed their reply on date petitioners filed with their reply a motion to dismiss for lack of jurisdiction and a motion to strike paragraph from respondent’s answer petitioners filed an amended motion to dismiss for lack of jurisdiction amended motion to dismiss and an amended motion to strike paragraph from respondent’s answer amended motion to strike on date the amended motions contained substantially the same arguments as the original motions pursuant to an order of the court respondent filed separate objections to petitioners’ amended motion to dismiss and amended motion to strike on date on date the court held a hearing on petitioners’ amended motions at the hearing floyd freeman the revenue_agent who examined petitioners’ and income_tax returns testified the court also received into evidence several exhibits containing material mr freeman considered in his examination of petitioners’ and returns petitioners did not present evidence at the hearing on date petitioners filed a memorandum in support of their amended motion to dismiss for lack of jurisdiction and a motion to shift the burden_of_proof to respondent respondent filed an objection to the motion to shift the burden_of_proof on date pursuant to an order of the court petitioners filed a brief in support of their motions on date with this brief petitioners filed a request that this court take judicial_notice of the contents of form_1065 u s return of partnership income and its instructions after receiving an extension of time respondent filed an answering brief on date discussion i petitioners’ amended motion to dismiss for lack of jurisdiction petitioners raise several arguments in support of their amended motion to dismiss petitioners argue that because the sole explanation for the adjustments in the notice_of_deficiency was an entry of sch e - inc loss-prtnrship s corps-passve non-passve on the form 4549a the notice_of_deficiency was vague and incomprehensible and therefore invalid in support of that argument petitioners rely inter alia on sec_7522 and 814_f2d_1363 9th cir revg 81_tc_855 petitioners argue that the notice_of_deficiency is invalid because it fails to comply with sec_7522 sec_7522 provides in relevant part that any notice to which this section applies shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice however sec_7522 goes on to provide that an as discussed supra respondent also described the adjustments in the notice_of_deficiency in slightly more expansive language on the form 886-a attached to the notice_of_deficiency in support of their motion to dismiss for lack of jurisdiction petitioners also rely on 112_tc_183 the portion of shea cited relates to a motion to shift the burden_of_proof and is discussed below inadequate description under the preceding sentence shall not invalidate such notice we conclude that petitioners’ reliance on sec_7522 is misplaced in scar v commissioner supra the u s court_of_appeals for the ninth circuit to which an appeal of this matter would lie held that the commissioner must consider information relating to a particular taxpayer before the commissioner can be said to have determined a deficiency with respect to that taxpayer in scar the taxpayers received a notice_of_deficiency that disallowed a loss deduction from a partnership in which the taxpayers owned no interest the notice also revealed that the commissioner had computed the tax due using the highest marginal tax_rate without examining the return and without supplying any basis for the applicability of that rate the court_of_appeals held that a notice_of_deficiency is invalid if it is clear from the notice itself that the commissioner had not reviewed the taxpayers’ return or otherwise made a determination_of_a_deficiency with respect to the taxpayers’ liability for the particular taxable_year id pincite the court_of_appeals subsequently held that the rule established in scar applies only where the notice_of_deficiency reveals on its face that the commissioner failed to make a determination see 998_f2d_1514 9th cir affg in part and revg in part on another ground tcmemo_1990_380 875_f2d_1396 9th cir those circumstances are not present in this case unlike the notice_of_deficiency in scar the notice_of_deficiency in this matter clearly disallowed amounts claimed on petitioners’ and amended returns the notice disallowed the amounts of dollar_figure and dollar_figure claimed as reductions to mr wadsworth’s distributive_share of income from gold coast for and respectively although the notice_of_deficiency does not identify gold coast by name it does determine deficiencies of dollar_figure and dollar_figure for and respectively those amounts are identical to the refunds claimed on petitioners’ and amended returns the notice_of_deficiency in this matter therefore did not reveal on its face that respondent failed to make a determination with regard to petitioners’ and tax_liabilities consequently we reject petitioners’ argument that the notice_of_deficiency cannot serve as the basis of our jurisdiction because it is not the product of an actual determination of respondent petitioners also argue that this court lacks jurisdiction to decide whether they received income from gold coast because gold coast is subject_to the unified partnership procedures of sec_6221 through see tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 under the tefra partnership procedures the tax treatment of items of income loss deductions and credits is generally determined in partnership-level proceedings rather than in separate proceedings involving each partner sec_6221 h conf rept pincite 1982_2_cb_600 mr wadsworth’s distributive_share of gold coast’s aggregate income gain loss deduction or credit is a partnership_item sec_6231 sec_301_6231_a_3_-1 proced admin regs if tefra requires that a partnership_item be determined at the partnership-level then the issuance of an fpaa is a condition_precedent to the exercise of this court’s jurisdiction over a partnership_item and we have no jurisdiction to redetermine any portion of a deficiency attributable to a partnership_item in an individual proceeding sec_6225 87_tc_783 however if gold coast is excluded from tefra as a small_partnership under sec_6231 as respondent contends what might otherwise be partnership items in a tefra proceeding may be litigated in this individual deficiency proceeding as it applied in the years at issue sec_6231 provided in pertinent part as follows a in general --except as provided in subparagraph b the term partnership means any partnership required to file a return under sec_6031 b exception for small partnerships -- i in general --the term partnership shall not include any partnership having or fewer partners each of whom is an individual other than a nonresident_alien a c_corporation or an estate of a deceased partner for purposes of the preceding sentence a husband and wife and their estates shall be treated a sec_1 partner ii election to have subchapter apply --a partnership within the meaning of subparagraph a may for any taxable_year elect to have clause i not apply such election shall apply for such taxable_year and all subsequent taxable years unless revoked with the consent of the secretary congress enacted the small_partnership_exception of sec_6231 to ensure that only simple partnerships would be excepted see 99_tc_180 affd 7_f3d_447 5th cir hearings on h_r before the house comm on ways and means 97th cong 2d sess describing simple partnerships as those whose partners treat themselves as co-ownerships rather than partnerships and each co-owner resolves his own tax responsibilities separately as an individual with the irs for the years at issue the temporary regulations issued under sec_6231 required that the election provided for in sec_6231 be made by attaching a statement to the partnership return for the first taxable_year for which the election was to be effective sec_301_6231_a_1_-1t b temporary proced admin regs fed reg date the statement was required to be identified as an election under sec_6231 to be signed by each person who was a partner at any time during the taxable_year to which the return relates and to be filed at the time and place prescribed for filing the partnership return id with the assistance of a return preparer mr wadsworth filed forms for gold coast’s tax_year sec_2001 and sec_2002 for both years question of schedule b other information read as follows is this partnership subject_to the consolidated audit procedures of sec_6221 through if ‘yes ’ see designation of tax_matters_partner below on both the and returns no is marked in the yes no columns adjacent to question of schedule b below question in the section entitled designation of tax_matters_partner both the and forms list mr wadsworth as the tax_matters_partner for the tax years of the returns no sec_6231 election statement was filed with either the or the partnership return petitioners implicitly concede that gold coast did not elect in conformity with the terms of the temporary regulations to be subject_to the unified partnership procedures of tefra instead they argue inter alia that the small_partnership_exception of sec_6231 is a denial of their constitutional right to due process and equal protection and is therefore invalid or that we should treat the listing of mr wadsworth as the tax_matters_partner on the and forms as a deemed sec_6231 election petitioners’ due process arguments are unconvincing petitioners appear to argue that the small_partnership_exception of sec_6231 denies them procedural due process because it relegates their claims to an individual proceeding instead of a partnership-level proceeding we fail to see how giving petitioners a choice between two procedural frameworks amounts to a denial of due process nor can we understand how the small_partnership_exception injures petitioners’ due process rights by making available individual-level proceedings in addition to partnership-level proceedings the small_partnership_exception permits this court to review in a deficiency_suit items that otherwise would be subject_to partnership-level proceedings the small_partnership_exception therefore offers partners of small partnerships simplified and expedited access to judicial review we cannot fathom how such a result somehow amounts to a denial of due process similarly we find petitioners’ equal protection arguments unconvincing legislatures have especially broad latitude in creating classifications and distinctions in tax statutes 461_us_540 in durham v commissioner tcmemo_2004_125 we rejected a taxpayer’s argument that congress unfairly discriminated between similarly situated taxpayers by making the interest abatement provisions of newly amended sec_6404 effective only for interest accruing with respect to deficiencies or payments for tax years beginning after enactment of that section and not to all instances of managerial errors committed after amendment of sec_6404 in durham we stated judicial deference to statutory classifications flows from a recognition that--as a practical matter-- congress will often have to draw distinctions between different taxpayers who seem in some ways to be in similar positions no scheme of taxation whether the tax is imposed on property income or purchases of goods and services has yet been devised which is free of all discriminatory impact as with laws granting economic benefits drawing distinctions inevitably requires that some persons who have an almost equally strong claim to favored treatment be placed on different sides of the same line yet courts have repeatedly held that these distinctions do not violate the constitution’s guarantee of equal protection instead they reflect congress’s exercise of its legitimate prerogative to enact laws with an eye to their practical administration and cost to the fisc id fn refs and citations omitted the distinction between a partnership and a small_partnership for purposes of sec_6231 does not impinge upon a fundamental right or use a suspect classification and must therefore be upheld if it has any rational basis see 68_tc_603 one rational basis for the distinction between tefra partnerships and small partnerships is the complexity of the tefra procedures themselves the tefra procedures suited to complex examinations and litigation of partnership items in the case of large partnerships may be unnecessarily burdensome--to both the commissioner and taxpayers--for the examination and litigation of simple partnerships we therefore reject petitioners’ constitutional arguments nor will we heed petitioners’ call to treat the listing of mr wadsworth as a tax_matters_partner on gold coast’ sec_2001 and sec_2002 partnership returns as a deemed_election to be subject_to the unified partnership procedures of tefra a taxpayer must clearly notify the commissioner of the taxpayer’s intent to make an election kosonen v commissioner tcmemo_2000_107 citing 743_f2d_781 11th cir to make an election the taxpayer must exhibit in some manner his unequivocal agreement to accept both the benefits and burdens of the tax treatment afforded by the governing statute id quoting 83_tc_831 affd 783_f2d_1201 5th cir a taxpayer has not made an election if it is not clear from the return that an election has been made id as discussed supra gold coast’s partnership returns were marked no in the columns next to the question is this partnership subject_to the consolidated audit procedures of sec_6221 through no election statement was filed with the partnership returns under such circumstances it is not clear from merely inserting mr wadsworth’s name in the tax_matters_partner box that gold coast was electing to be subject_to the tefra procedures the gold coast returns--coupled with the complete absence of any election statement--exhibit more of an intent to fall outside the tefra procedures than an intent to positively elect into them gold coast therefore failed to elect to be subject_to tefra and we will deny petitioners’ amended motion to dismiss ii petitioners’ amended motion to strike in support of their amended motion to strike petitioners argue that paragraph of respondent’s answer is an impermissible attempt to supply the information that was required in the notice_of_deficiency motions to strike are analyzed under rule rule provides that this court upon a timely motion of the parties or on its own initiative may strike from any pleading any insufficient claim or defense or any redundant immaterial impertinent frivolous or scandalous matter rule was derived from rule f of the federal rules of civil procedure 81_tc_999 71_tc_577 accordingly the principles enunciated by the federal courts in the interpretation and application of that rule are applicable here estate of jephson v commissioner supra pincite1 allen v commissioner supra pincite in general motions to strike pleadings have not been favored by the federal courts estate of jephson v commissioner supra pincite allen v commissioner supra pincite a matter will not be stricken from a pleading unless it is clear that it can have no possible bearing upon the subject matter of the litigation estate of jephson v commissioner supra pincite allen v commissioner supra pincite a motion to strike should be granted only when the allegations have no possible relation to the controversy when the court is in doubt whether under any contingency the matter may raise an issue the motion should be denied if the matter that is the subject of the motion involves disputed and substantial questions of law the motion should be denied and the allegations should be determined on the merits in addition a motion to strike will usually not be granted unless there is a showing of prejudice to the moving party estate of jephson v commissioner supra pincite citations omitted as discussed supra paragraph of respondent’s answer contains factual allegations regarding gold coast’s business operations mr wadsworth’s involvement in gold coast and the audit of gold coast by dhs which led gold coast and petitioners to file amended tax returns for and the allegations in paragraph clearly bear a relationship to the issues in this case the allegations in paragraph are therefore best left to a determination on the merits and we will deny petitioners’ amended motion to strike see estate of jephson v commissioner supra pincite iii petitioners’ motion to shift the burden_of_proof petitioners argue that if their motion to dismiss for lack of jurisdiction is not granted the burden_of_proof should be shifted to respondent as best we can tell petitioners seem to argue that the burden_of_proof should be shifted to respondent with regard to all issues in dispute in support of their motion petitioners rely on 596_f2d_358 9th cir revg 67_tc_672 and as mentioned supra 112_tc_183 under rule a the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter petitioners also rely on 814_f2d_1363 9th cir revg 81_tc_855 as discussed supra the relevant portions of scar relate to the issue of jurisdiction and not to the burden_of_proof increases in deficiency and affirmative defenses pleaded in the answer it shall be upon the respondent in weimerskirch v commissioner supra pincite the u s court_of_appeals for the ninth circuit to which an appeal of this matter would lie held that the commissioner’s determination_of_a_deficiency which allegedly resulted from unreported income could not be upheld in absence of any substantive evidence linking the taxpayer to the alleged income-producing activity the rule in weimerskirch does not apply to this case we have consistently held that the taxpayer bears the burden_of_proof with regard to claimed losses or deductions see 86_tc_298 69_tc_156 even if the deficiencies at issue were assumed to stem from allegedly unreported income this case would still not be analogous to weimerskirch in weimerskirch the commissioner failed to introduce any evidence connecting the taxpayer with the activity which allegedly produced the unreported income in the matter before us petitioners’ indivdual income_tax returns and gold coast’s partnership returns all reveal a relationship between petitioners and the income-producing activity at issue we are therefore not presented with a situation in which respondent petitioners do not allege and we do not find that sec_7491 applies to this dispute relies solely and entirely on the presumption of correctness that normally attaches to a notice_of_deficiency finally respondent has not yet been given an opportunity to present evidence supporting his determinations petitioners’ assertion that respondent is merely resting on the presumption of correctness is therefore premature and petitioners’ reliance on weimerskirch is misplaced petitioners also rely on shea v commissioner supra in support of their motion to shift the burden_of_proof in shea the commissioner issued a notice_of_deficiency in which he changed a california-resident taxpayer’s filing_status from married_filing_jointly to married_filing_separately yet determined an amount of unreported income without making any adjustment for california’s community_property law had that law been considered unless an exception under sec_66 applied the taxpayer would have been required to report and be taxed on only one-half of the taxpayer’s income from a business he conducted while married the notice_of_deficiency in shea did not refer to california community_property law any exceptions to that law or any facts that might support such exceptions although the parties in shea agreed that sec_66 authorizes the commissioner to disallow the benefits of community_property law to a taxpayer under certain circumstances the taxpayer argued that because the commissioner made no determination in the notice_of_deficiency with regard to community_property law or sec_66 the commissioner should bear the burden_of_proof with regard to his reliance on sec_66 because it was a new_matter within the meaning of rule a the commissioner argued that invocation of sec_66 was necessarily implicit in the notice_of_deficiency in agreeing with the taxpayer this court noted that the notice_of_deficiency at issue made absolutely no mention of community_property law sec_66 or facts which would allow respondent to invoke sec_66 shea v commissioner supra pincite this court also noted that respondent failed to offer any evidence that indicated that respondent considered the application of community_property law or sec_66 in making his determination in short it appears to us that respondent gave no thought to community_property law or sec_66 when the notice_of_deficiency was prepared respondent’s apparent failure to even consider community_property law or sec_66 in making his deficiency determination supports our conclusion that sec_66 was not implicit in the notice_of_deficiency however even if respondent’s agents had considered such matters it does not follow that they were necessarily implicit in the notice_of_deficiency the objective language in the notice_of_deficiency remains the controlling factor there is nothing in the notice_of_deficiency that makes sec_66 necessarily implicit id pincite fn refs omitted the notice_of_deficiency petitioners received is not analogous to the notice_of_deficiency in shea the notice_of_deficiency in shea made no reference to the alleged determination that would have increased the taxpayer’s liability ie that the commissioner relied on sec_66 to disregard the income attribution consequences of california community_property law petitioners’ notice_of_deficiency clearly referenced a determination regarding petitioners’ distributive_share of income and loss from involvement in a partnership gold coast was the only partnership reported on petitioners’ and individual income_tax returns the adjustments in the notice_of_deficiency clearly stem from respondent’s determination that the changes in petitioners’ amended and income_tax returns were improper we therefore find petitioners’ reliance on shea misplaced and decline to shift the burden_of_proof to respondent iv petitioners’ request for judicial_notice petitioners request that we take judicial_notice of the contents of respondent’s form_1065 and the instructions thereto although it is not clear from petitioners’ request we assume the request relates to the forms and instructions for and this court routinely takes judicial_notice of the contents of the commissioner’s official publications as published by the u s government printing office see eg 117_tc_117 n westcott v commissioner tcmemo_2006_245 boltinghouse v commissioner tcmemo_2003_134 n stafford v commissioner tcmemo_1997_50 affd 146_f3d_868 5th cir we will do so here in reaching all of our holdings herein we have considered all of petitioners’ arguments in support of their motions and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued
